On August 26, 1997, it was therefore ordered, adjudged and decreed, that for the offense of Forgery, a Felony, in ADC 93-185(b) the defendant’s remaining suspended term is revoked and defendant is sentenced to ten (10) years with the Department of Corrections with Vi credit for street time. In BDC 93-282, for the offense of Assault, a Felony, the defendant’s remaining suspended term is revoked and defendant is sentenced to five (5) years with the Department of Corrections with Vi credit for street time. These sentences are to run consecutively. Defendant was remanded to the Cascade County Sheriff for Department of Corrections placement. When released, defendant is subject to conditions as stated in the August 26, 1997 judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Arvin P. Gallagher for representing himself in this matter.